[gvg3gxvyzcde000001.jpg]

Exhibit 10.1

 

 

 

May 3, 2018

 

Mr. Barry J. Simon

3530 Johns Hopkins Court

San Diego, CA 92121

 

 

Dear Mr. Simon:

 

Reference is made to that certain Executive Employment Agreement by and between
you and NantKwest, Inc. (the “Company”) dated January 1, 2015 (the “Employment
Agreement”).  Capitalized terms used herein that are undefined shall have the
meanings given to them in the Employment Agreement.

 

Notwithstanding the terms of the Employment Agreement, including, but not
limited to Section 3.1 thereof, you hereby agree to permit the Compensation
Committee of the Company to determine in its own discretion, the annual increase
of your future Base Salary starting with your Base Salary for fiscal year 2018.

 

Sincerely,

 

/s/ Steven Yang

General Counsel

 

 

 

Agreed and Accepted

 

/s/ Barry J. Simon

President & CAO of NantKwest, Inc.

 

9920 Jefferson Boulevard, Culver City, CA 90232

www.NantKwest.com